Citation Nr: 0936842	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right eye disability, 
to include scarring and defective vision.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from June 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), on behalf of the Boston, 
Massachusetts RO.  The issue was previously before the Board 
in March 2008, at which time it was remanded for additional 
development.

The Board also observes that the Veteran had perfected an 
appeal as to the issue of entitlement to service connection 
for bilateral hearing loss disability, which was also 
remanded by the Board for further development in March 2008.  
However, the record reflects that in a September 2009 rating 
decision, the RO granted service connection for that 
disability.  The Board notes that such action by the RO is 
considered a full grant of the benefit sought on appeal and 
as such, the claim is no longer before the Board for 
appellate review.

In October 2008, the Veteran testified at a personal hearing 
before the undersigned Veteran's Law Judge.  A transcript of 
that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's defective vision, initially demonstrated on 
examination for entrance into service, has not been shown to 
be other than developmental in nature, and has not been shown 
by competent evidence to be aggravated by superimposed 
disease or injury.

2.  There has been no demonstration by competent clinical 
evidence of record that a current acquired right eye 
disability is causally related to the Veteran's service.


CONCLUSION OF LAW

An eye disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, VA satisfied its duty to notify by means 
of February 2006 and April 2009 letters from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
He was also provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the claims  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and 
substantive appeal filed by the veteran.  In other words, 
Pelegrini specifically noted that there was no requirement 
that the entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice letter 
was harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.   

The record reflects that the Veteran was afforded a VA 
examination and opinion in July 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination and opinion obtained 
in this case is more than adequate for the issue decided on 
the merits herein, as it was based on a review of the 
Veteran's claims file, treatment records, and a physical 
examination.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal decided on the merits 
herein has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.



Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Legal Analysis

The Veteran asserts that service connection is warranted for 
a right eye disability, to include scarring and defective 
vision.   He contends that such eye disability is the result 
of being struck by a crane while serving on board a ship in 
Brisbane, Australia during World War II.

In order to establish service connection on a direct 
incurrence basis, the Veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current disability and in-service injury or 
disease.  With respect to a current disability, a July 2009 
VA optometry examination report shows that the examiner 
assessed the Veteran as having right eye senile cataracts, 
right eye subconjunctival hemorrhage, right eye vitreous 
floaters, and refractive error with presbyopia.   

With respect to an in-service injury or disease, the 
Veteran's June 1943 entrance examination report shows that 
the Veteran had 16/20 vision in his right eye uncorrected and 
that the examiner reported that he had defective vision.  The 
Veteran's December 1945 separation examination shows that he 
had a history of a laceration to the right eyelid, 
uncorrected 20/20 distant vision, and no disease or 
anatomical defects of the right eye. 

As to the etiology of the Veteran's current right eye 
disability, the Board notes that with respect to the 
Veteran's refractive error with presbyopia, refractive error 
of the eyes is not a disability within the meaning of 
applicable legislation for disability compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9.  This includes refractive 
error due to such eye disorders as myopia and hyperopia.  
Thus, they cannot be service connected as a matter of law, 
absent evidence of aggravation by superimposed disease or 
injury, which the Board finds is not demonstrated in the 
record.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  See 
also, Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and 
VAOPGCPREC 11-1999 (Sept. 2, 1999).

Further, the record does not demonstrate that the Veteran's 
other right eye disabilities, including his cataracts, 
subconjunctival hemorrhage, and vitreous floaters, are in any 
way related to service.  Indeed, it is significant to point 
out that the examiner from the Veteran's July 2009 VA 
examination, after an examination of the Veteran and a review 
of his claims file, opined that there was "no ocular 
sequelae from blunt force trauma during military service."

Thus, in the absence of any evidence to the contrary, the 
Board concludes that the preponderance of the evidence does 
not establish that there is an etiological relationship 
between the Veteran's current right eye disabilities and his 
military service, including his reported in-service accident.
  
In conclusion, although the Veteran asserts that his current 
right eye disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he injured his right eye in service 
and continues to experience right eye symptomatology.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  In this case, the negative evidence of record, 
including the July 2009 VA examination report, is of greater 
probative value than the Veteran's statements and thus will 
be given more probative weight.  Thus, the Board finds that 
the competent objective evidence of record fails to establish 
that the Veteran has a current right eye disability as a 
result of his service.  The Board has considered the doctrine 
of giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2008), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a right eye 
disability and the claim must be denied.




ORDER

Entitlement to service connection for a right eye disability, 
to include scarring and defective vision, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


